Citation Nr: 1607704	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  13-16 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee disorder 

2.  Entitlement to an initial compensable rating for right knee chondromalacia patella.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 1995 to December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Additionally, in a March 2014 rating decision, the agency of original jurisdiction (AOJ) awarded service connection for right knee chondromalacia patella and assigned an initial noncompensable rating, effective January 1, 2011.  The Veteran subsequently filed a notice of disagreement as to the propriety of the initially assigned rating.  However, a statement of the case as to this claim has not yet been issued and, as such, this claim is addressed in the remand portion below.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In September 2015, the Veteran and his spouse testified at a hearing before the undersigned Veterans law Judge sitting at the RO regarding his claim of entitlement to service connection for a left knee disorder.  A hearing transcript has been associated with the record.  At such time, and again in February 2016, the Veteran submitted additional evidence pertaining to such issue.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests Agency of Original Jurisdiction (AOJ) consideration.  In the instant case, the Veteran's substantive appeal was received in May 2013 and AOJ consideration of this evidence has not been explicitly requested.  In turn, a waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a new VA examination is necessary to determine the nature and etiology of the Veteran's claimed left knee disorder.

In this regard, the Veteran has alleged that his left knee disorder had its onset in, or was otherwise the result of, service.  Specifically, he alleges that the physical activity and training that he engaged in during service resulted in this left knee disorder.  Service treatment records reflect complaints of bilateral knee pain since 1996 and a provisional diagnosis of patellofemoral dysfunction in a February 2007 treatment note.  A February 2007 left knee X-ray was negative.

An October 2010 VA examination report reflects a diagnosis of bilateral intermittent knee pain with no etiology/pathology found to render a diagnosis.  An accompanying knee X-ray was found to be unremarkable.  The February 2014 VA examiner provided a negative etiology opinion based, at least in part, on the absence of a currently diagnosed left knee disability.  The February 2014 VA examiner again opined that there was no diagnosis to account for any left knee findings.  Specifically, she determined that there was not sufficient clinical evidence to diagnose an acute or chronic left knee condition at such time as diagnostic testing is normal, the examination was not diagnostic, and chronicity of left knee complaint was not demonstrated.  In a March 2014 addendum, the examiner indicated that the slight decrease in range of motion noted on the February 2014 examination on its own without other abnormalities on examination or testing was not diagnostic or indicative that there is a chronic disorder.  

Thereafter, at his September 2015 Board hearing, the Veteran testified to a continuity of left knee symptomatology since service and his daughters and wife offered similar written and oral testimony.  Furthermore, a November 2015 left knee magnetic resonance imaging (MRI) scan revealed bilateral patella small focal articular cartilage loss with fissuring; however, it is not clear from the record whether such findings correlate to a clinical diagnosis.  Therefore, on remand, a VA examination should be conducted to determine the nature and etiology of any left knee disorder.

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed disability.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record.

Finally, the Board notes that while the Veteran's service treatment records are located in the record, his DD Form-214 is not contained in the record.  On appeal, such document should be associated with the record.

With respect to the claim for a higher initial rating for right knee chondromalacia patella, the March 2014 rating decision granted service connection for this disability and assigned an initial rating, effective January 1, 2011.  Thereafter, in June 2014, the Veteran entered a notice of disagreement as to the assigned initial rating.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.   See 38 C.F.R.     § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issue of entitlement to an initial compensable rating for right knee chondromalacia patella.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Obtain and associate the Veteran's DD Form-214 with the record.  All reasonable attempts should be made to obtain such records.  If the records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.               § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from the Louisville VA Medical Center dated from May 2012 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed left knee disorder. The examiner should review the record and note such review in the examination report. The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should identify all current left knee disorder(s).  If a current left knee disorder is not found, the examiner should explain the significance of the findings detailed in the November 2015 left knee MRI scan.

(B) For each currently diagnosed left knee disorder, is it at least as likely as not (a 50 percent or higher probability) that such disorder is related to the Veteran's service, to include any physical activity he engaged in? 

(C) If arthritis is diagnosed, the examiner should offer an opinion as to whether it manifested within one year of the Veteran's service separation in December 2010 and, if so, to describe the manifestations.

In offering any opinion, the examiner should consider the findings of the private physician well as the Veteran's and his family members' lay statements pertaining to the onset and continuity of left knee symptomatology. Any opinion expressed should be accompanied by a supporting rationale. The examiner must provide a complete rationale for all opinions and conclusions reached.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for a left knee disorder should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

